The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103
1. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
2. 	Claims 1, 4-6, 9, 11, 14-16 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2011/0211572 to Campion in view of U.S. Patent 9,060,057 to Danis and U.S. Patent 10,142,464 to Cairns and U.S. Patent Pub.  2021/0136200 to Li.  

Regarding claims 1 and 11, Campion teaches a computer-implemented method comprising: (see also the database in Campion and Danis for the database in claim 11):

receiving, by a computer via a first communication channel, an indication of an inbound call, the inbound call purportedly originating from a registered caller (see for example, Figs. 4-6, steps 402 and 404 in Fig. 4 and section [0040], which teaches receiving a call and extracting the caller ID and similar steps 606 and 612 in Fig. 6 see section [0044]);
transmitting, by the computer, one or more requests to a registered device associated with the registered caller (see for example, Figs. 4-6, step 410 in Fig. 4 and section [0040], which teaches transmitting a callback to the calling device phone). 

Regarding the feature of “executing, by the computer, an authentication routine to authenticate the inbound call using the one or more responses for the one or more requests”, as the calling party’s phone performs the verification (in steps 414 and 614), Danis is added to show that the called phone (computer) is performing the authentication of the calling party.

In an analogous art, Danis teaches an anti-spoofing system which uses the received caller ID to confirm that the identified device is making the call.  As shown in several different embodiments (in Figs. 3-7), the caller ID of a first calling device is extracted and sent to an authentication server or the called phone.  See Figs. 3B and 6B of Danis which show that the called phone includes a “calling authentication device” which compares information received from the calling party’s phone, which is used for authentication. 

Therefore, as both Campion and Danis are used to verify the calling party, and as Danis teaches different embodiments which show a number of different devices performing the verification, where figures 3B and 6B show the called party computer performing the verification, it would have been obvious to modify Campion with this ability, as any of a number of devices may perform verification (as taught in Danis). 
Regarding the features of claim 1 that recite
“a first request comprising a message notification configured to display a confirmation element at a graphical user interface of the registered device; and 
receiving, by the computer via the second communication channel, one or more responses to the one or more requests from the registered device, the one or more responses including a first response to the first request received according to an input to the confirmation element”, Cairns is added.

In an analogous art, Cairns teaches a system for verifying callers.  As shown in Figs. 4-5, Cairns teaches that after receiving a call (on a first channel) a second channel is used to verify the calling device (by sending a message to the calling device).  Step 516 explicitly teaches sending an SMS message and receiving a response from the calling device (as described in columns 10-11).  
Therefore, as Campion/Danis and Cairns are all used to verify the calling party, and as Cairns explicitly teaches sending and receiving responses over a second channel, it would have been obvious to modify Campion/Danis with this notification on an SMS channel as both Campion/Danis also mention the use of SMS.  

Regarding the amendment which recites “the authentication routine includes applying, by the computer, a machine-learning architecture on at least one of: one or more attributes of an inbound device of the inbound call purporting to be the registered device or biometric data for an inbound caller received via the first communication channel”, Li is added. 
In an analogous art, Li teaches a system which verifies incoming callers.  As described in sections [0011], [0014] and [0021], Li teaches of using “machine learning” (AI) generated models to identify spam or robo callers.  As also described in sections [0011], [0014], [0020] and [0030], Li teaches that voice fingerprints (biometrics) of the caller are used to determine the identity of the caller.  

Therefore, as Campion and Li are used to verify the calling party, and as Li explicitly teaches using voice biometric data with machine learning (AI) for the authentication of the caller, it would have been obvious to modify Campion with this authentication, as Li also mentions confirmation messages in sections [0047] to [0048].  

Regarding claims 4 and 14, which recite “wherein the computer transmits the first request via the second communication channel, and wherein the first request comprises a push notification to a mobile application of the registered device”, see for example, step 516 in Fig. 5 of Cairns, which teaches push notifications, as recited.
Regarding claims 5 and 15, which recite “wherein the computer transmits the first request via the first communication channel using a registered phone number for the registered device, and wherein the first request comprises at least one of: a short message service (SMS) message, a multimedia message service (MMS) message, and a rich communication service (RCS) message”, see for example, Fig. 5 of Cairns as described above, which teaches SMS notifications, as recited.

Regarding claims 6 and 16, which recite “wherein the computer receives a caller identifier (caller ID) for the registered caller with the indication of the inbound call, and wherein the method further comprises: identifying, by the computer, in a database a device identifier (device ID) for the registered device associated with the caller ID, wherein the computer transmits the one or more requests to the registered device using the device ID”, see both Campion and Danis, which use central servers, which provide the caller ID from a database, as recited. 
Regarding claims 9 and 19, which recite “further comprising determining, by the computer, whether a device that originated the inbound call has a mobile application associated with a call center system installed”, see Figs. 3B and 6B of Danis, which show that the (originating) calling device has a “caller authentication device and software” which is associated with a call center system, as recited. 


Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 11 above, and further in view of U.S. Patent 9,094,519 to Altman.

Regarding claims 2 and 12, which recite “wherein the computer receives from the registered device a second response to a second request for a first state of the registered device, and wherein the method further comprises: identifying, by the computer, a second state of the inbound call; and comparing, by the computer, the second state of the inbound call against the first state of the registered device”, see  Danis, which teaches multiple heartbeat messages (which include the state/status of the calling device, see for example, column 42, lines 66-67, column 43 line 25, and column 46, line 36 to column 47, line 60, which describe a call status message which includes the calling device ID, the called device ID and the calling status.  See for example, step 769 in column 43, line 37 and column 47, line 44, which describes “matching the calling device ID and the call status” in step 789, which authenticates that the calling device matches the call and is authorized. Therefore, as these multiple heartbeats are not explicitly “second requests” per se, Altman is added.  

In an analogous art, Altman teaches a system which authenticates users which are communicating.  As described in section [0016], Altman teaches that during a single call, the authentication messages are sent at session establishment and also may be periodically sent during a single ongoing communication.  

Therefore, as Campion/Danis teach heartbeat messages which compare device states (and teach multiple messages for a single session), and as Altman teaches performing periodic authentication during a single ongoing communication session, it would have been obvious to modify the Campion/Danis teachings to be performed periodically, as spoofing may occur after session initiation (as taught by Altman).  

Regarding claims 3 and 13, which recite “wherein the computer receives from the registered device a second response to a second request for one or more attributes of the registered device, and wherein the method further comprises: comparing, by the computer, the one or more attributes received in the second response against one or more expected attributes associated with the registered device”, see the sections of Danis cited above, which compare the (expected) busy/connected states, as recited.

Claims 7, 10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 11 above, and further in view of U.S. Patent 9,094,519 to Shuman.

Regarding claims 7 and 17, which recite “further comprising: in response to receiving the inbound call, authenticating, by the computer, the inbound call according to an initial authentication routine using a set of user credentials received via the first communication channel”, as Campion, Cairns and Danis do not teach credentials per se, Shuman is added.

In an analogous art, Shuman teaches a system for verifying callers.  As shown in Fig. 3B, Shuman shows a graphical user interface which allows a user to input their credentials (which is the user’s PIN). 

Therefore, as Campion/Danis/Cairns and Shuman are all used to verify the calling party, and as Shuman explicitly teaches an interface for receiving the user credentials, it would have been obvious to modify Campion/Danis/Cairns with this type of authentication as credentials are one of many different types of user input used to verify the user.   
Regarding claims 10 and 20, which recite “wherein the first request comprises the confirmation element configured to transmit a negative authentication response from the registered device, and wherein the method further comprises: determining, by the computer, that the first response to the first request received according to the input to the confirmation element is an affirmative response after a predetermined threshold period of time from transmitting the first request”, see for example, Figs 2A to 3A of Shuman, which show a “negative” (decline) response and see lines 50-54 of column 15 in Danis which teach “delaying for a certain period of time to provide a buffer of time for caller ID authentication”. Therefore, the combination of references render obvious this feature, as recited.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 11 above, and further in view of U.S. Patent 9,762,728 to Cox.

Regarding claims 8 and 18, which recite “further comprising generating, by the computer, a risk score based upon the one or more responses including device identification data from the registered device and corresponding device identification data from a device that originated the inbound call, wherein the computer authenticates the inbound call in response to determining that the risk score satisfies a threshold score”, although the information collection module 335 of Cairns collects additional information that may be used to authenticate the user or to detect fraud (see column 9, Iines 9-14 and lines 51-61), which would determine a risk, Cox is added.  
In an analogous art, Cox teaches (see Abstract) generating a risk score based on device identification data and authenticating the inbound call in response to determining that the risk score satisfies a threshold score (to determine whether to authenticate the calling party associated with the call request, calling number authenticator checks whether one or more portions of received information satisfy the thresholds or requirements of authentication parameters. The calling number authenticator 306 may compute a risk score based on whether specific portions of received information satisfy the thresholds or requirements of authentication parameters 314. The calling number authenticator 306 also selects a maximum risk score, i.e., a risk threshold, for authenticating the call request based, in part, on a line type of the calling party number or a reason for the call (see col.12, Ins.54-67). 

Therefore, as both Cairns and Cox prevent fraudulent callers and as Cox generates a risk score and authenticating inbound call upon satisfying risk score threshold, it would have been obvious to include a risk score in Cairns, for the purpose of identifying fraudulent calls and reduce fraud based on risk score threshold (for reasons as described in col.12, Ins.54-67, and col.13, Ins. 48-53, in Cox).



Response to Arguments
Applicant’s arguments with respect to the new claim language are now moot in view of the new grounds of rejection. 
Regarding Applicant’s argument that Campion cannot be modified by Cairns as “Campion discourages authentication based on caller inputs” (see sections [0004] to [0005]), the concept of “caller inputs” was not found in these sections. 
Additionally, regarding Applicant’s arguments relating to the combination of Campion and Cairns as improper, it is noted that while Cairns does not explicitly teach VoIP, column 4, lines 41-59 of Cairns teach that the types of networks which support the authentication platform between devices may be TCP/IP (which may support VoIP).  Additionally, column 10, lines 10-54 of Cairns teach that the second channel and type of message may be any of number of message types (SMS being only one type).  
Therefore, although there are differences in the references, there are also many similarities (such as Cairns also using biometrics in column 10, line 51) and teachings within the references which allow for the concepts taught therein to be modified.  
Therefore, Applicant’s arguments are not persuasive. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646